If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


ROYAL PETRO, LLC, and ROYAL FT PETRO,                                UNPUBLISHED
LLC,                                                                 August 12, 2021

               Plaintiffs-Appellees,

v                                                                    No. 352320
                                                                     Oakland Circuit Court
MAKKI INVESTMENT, LLC, and MOHAMAD                                   LC No. 2018-170108-CB
MAKKI,

               Defendants-Appellants.


Before: SAWYER, P.J., and BOONSTRA and RICK, JJ.

PER CURIAM.

        Defendants appeal as of right the January 10, 2020 judgment entered by the trial court,
following a bench trial. The court determined that defendant Makki Investment, LLC, was liable
for breach of contract. Plaintiffs were permitted to pierce the corporate veil to also hold defendant
Mohamad Makki personally liable for the judgment. The trial court awarded plaintiffs
compensatory damages of $101,000. After defendants filed their claim of appeal on January 21,
2020, the trial court held a hearing on June 2, 2020, on plaintiffs’ motion for attorney fees and
costs. Thereafter, in orders dated June 15 and 17, 2020,1 the court awarded plaintiffs attorney fees
and costs of $41,110.66, and ordered that the January 10, 2020 judgment be amended to show this
additional amount.2 We affirm the trial court’s judgment and decline to consider defendants’
substantive challenge to the June 15, 2020 attorney-fee order for lack of jurisdiction.



1
  The June 17 order corrected a clerical error in the June 15 order regarding the total amount of the
judgment.
2
  We reject plaintiffs’ argument that this Court lacks jurisdiction over this appeal because the
January 10, 2020 judgment from which defendants timely filed their claim of appeal was not a
final order, and instead, it was the June 15 order awarding attorney fees and costs that constituted
the final order in this case. The January 10, 2020 judgment was the final order under



                                                -1-
        This action arises from a June 13, 2018 purchase agreement whereby defendant Makki
Investment, LLC (Makki Investment), acting through its sole member and shareholder, defendant
Mohamad Makki, agreed to sell two parcels of real property and business assets to plaintiffs for
$850,000. One of the parcels contained a gas station and convenience store. Plaintiffs paid a
security deposit of $15,000 and a closing date was scheduled for September 15, 2018. However,
on August 6, 2018, defendants advised plaintiffs that they were terminating the agreement, without
providing any reason for doing so. Plaintiffs later learned that Makki found another buyer for the
properties, which were sold for $75,000 more than plaintiffs had agreed to pay.

        Plaintiffs brought this action for breach of contract against Makki Investment. They also
alleged that they should be permitted to pierce the corporate veil to hold Makki personally liable
because Makki was the sole member of Makki Investment. Defendant was also the manager of
Makki Investment and he used Makki Investment’s limited liability to commit a wrong or fraud
against plaintiffs. The trial court granted partial summary disposition for plaintiffs on the issue of
whether Makki Investment breached the purchase agreement, but held that there was a question of
fact whether the breach involved a termination or a default under the terms of the contract, which
would affect what damages plaintiffs could recover.

        Following a one-day bench trial, the trial court found that Makki Investment terminated
the agreement without cause. The trial court awarded plaintiffs damages of $101,000, consisting
of $75,000 for the difference between the parties’ contract price (and the amount defendants
received from selling the properties to another buyer), plaintiffs’ original $15,000 security deposit,
$5,000 in legal fees incurred by plaintiffs in anticipation of completing the purchase transaction,
and $6,000 in bank charges incurred by plaintiffs to obtain financing for the purchase.

                                  I. BREACH OF CONTRACT

        Defendants argue that the trial court erred by finding Makki Investment liable for breach
of contract despite that plaintiffs failed to perform all conditions precedent to Makki Investment’s
performance obligation under the purchase agreement. We disagree.

       As explained in Patel v Patel, 324 Mich App 631, 633; 922 NW2d 647 (2018):

              This Court reviews for clear error the trial court’s factual findings following
       a bench trial and reviews de novo the trial court’s conclusions of law. A finding is


MCR 7.202(6)(a)(i) because it was the first order that disposed of all of the parties’ claims. The
June 15, 2020 order awarding attorney fees qualifies as a postjudgment order. However, as
explained later in this opinion, this Court lacks jurisdiction to consider defendants’ challenge to
the June 15, 2020 attorney-fee order, because that order separately qualifies as a final order under
MCR 7.202(6)(a)(iv) and defendants did not file a separate claim of appeal from that order.
Moreover, defendants previously filed a motion to amend their January 21, 2020 claim of appeal
to “include and encompass the trial court’s June 15, 2020 Order, . . . and to raise any and all issues
relating to the impropriety of [that] order,” but this Court denied the motion. Royal Petro, LLC v
Makki Investment Co, unpublished order of the Court of Appeals, entered July 14, 2020 (Docket
No. 352320).


                                                 -2-
       clearly erroneous where, although there is evidence to support the finding, the
       reviewing court on the entire record is left with the definite and firm conviction that
       a mistake has been made. On appellate review, this Court must afford deference to
       the trial court’s superior ability to judge the credibility of the witnesses who appear
       before it. [Cleaned up.]

         Preliminarily, although plaintiffs argue that defendants did not properly plead or raise as
an affirmative defense that plaintiffs failed to satisfy all conditions precedent, this issue was raised
at trial without objection by plaintiffs. It was addressed and decided by the trial court. Therefore,
we reject plaintiffs’ argument that defendants should be foreclosed from raising this issue. See
MCR 2.118(C)(1) (“When issues not raised by the pleadings are tried by express or implied
consent of the parties, they are treated as if they had been raised by the pleadings.”)

        However, because defendants terminated the purchase agreement before plaintiffs’
performance was due under the contract, the trial court did not err by ruling that plaintiffs’ failure
to complete all conditions precedent did not prevent them from proving breach of contract. The
evidence demonstrated that Makki Investment notified plaintiffs on August 6, 2018, that it was
terminating the purchase agreement. Closing was not scheduled to occur until September 15,
which would have given plaintiffs more than five weeks to complete all necessary requirements
for closing. There was no evidence that any performance obligation by plaintiffs was due by
August 6, 2018, when Makki Investment terminated the purchase agreement.

        The trial court denied defendants’ earlier motion for summary disposition because there
was a question of fact whether defendants breached the contract by terminating it or merely
defaulted under the contract. The purchase agreement treated these as separate events, providing
as follows:

               14. Termination and Default

               14.1 Termination Events:

                       14.1.1. Either party may terminate this Agreement due to an event
       and or [sic] none [sic] fulfillment of any obligation or satisfactions set forth in
       Sections 5, 6, 7, 8 or 10 above.

                       14.1.2. By Purchaser and Seller in a written agreement.

               14.2. Default

                      14.2.1. By Purchaser. If Purchaser defaults and said default cannot
       be cured before Closing, this Agreement shall terminate and Seller shall be entitled
       to the Deposit as Seller’s sole and only remedy.

                       14.2.2. By Seller. If Seller defaults and said default cannot be cured
       before Closing, Purchaser’s sole and exclusive remedies, shall be to terminate this
       Agreement in which event the Deposit will be returned to the Purchaser in full
       termination of this Agreement and neither party will have any further obligations
       to the other[.]


                                                  -3-
        After hearing the evidence at trial, the trial court found that defendants terminated the
purchase agreement without cause, for the purpose of selling the property to another buyer at a
higher price. The court also rejected defendants’ argument that plaintiffs could not prevail because
they did not fulfill all conditions precedent, reasoning:

               Section 14 of the purchase agreement talks about defaults and terminations.
       Um—14.1 talks about termination event—either party may terminate due to an
       event or nonfulfillment of any obligation or satisfaction set forth in certain sections
       of the agreement, or by the purchaser and seller in written agreement. There was
       no written agreement and the Defendant has made a point of saying well the
       Plaintiff did not comply with all the terms and all the conditions precedent to the
       um—closing. Unfortunately the plaintiff—or the Defendant terminated the
       agreement long before defendants—or Plaintiffs [sic] obligations to comply with
       everything were due.

               So basically the Court finds that the agreement was terminated without
       cause by the plaintiff and the def—by the Defendant and the Plaintiff suffered
       damages. The Court’s already ruled in its determination of summary disposition
       given the argument about default as opposed to termination. There was no default
       by the Plaintiff in this case. This was a strict termination by the Defendant.

        A party claiming breach of contract must prove by a preponderance of the evidence that
(1) there was a contract, (2) the other party breached the contract, and (3) damages resulted to the
party claiming a breach. Miller-Davis Co v Ahrens Constr, Inc, 495 Mich 161, 178; 848 NW2d
95 (2014). This Court reviews de novo, as a question of law, the proper interpretation of a contract.
Innovation Ventures v Liquid Mfg, 499 Mich 491, 507; 885 NW2d 861 (2016).

       Absent an ambiguity or internal inconsistency, contractual interpretation begins and
       ends with the actual words of a written agreement. When interpreting a contract,
       our primary obligation is to give effect to the parties’ intention at the time they
       entered into the contract. To do so, we examine the language of the contract
       according to its plain and ordinary meaning. If the contractual language is
       unambiguous, courts must interpret and enforce the contract as written. [Id.
       (cleaned up).]

         Defendants argue that plaintiffs were responsible for first breaching the contract by failing
to perform all conditions precedent. A party who first breaches a contract cannot maintain an
action against the other party for his or her subsequent breach or failure to perform. Michaels v
Amway Corp, 206 Mich App 644, 650; 522 NW2d 703 (1994). This rule only applies when the
initial breach is substantial. Id. Whether a substantial breach occurred depends on “whether the
nonbreaching party obtained the benefit which he or she reasonably expected to receive.” Able
Demolition, Inc v Pontiac, 275 Mich App 577, 585; 739 NW2d 696 (2007). Alternatively, a
substantial breach is one that “effect[s] such a change in essential operative elements of the
contract that further performance by the other party is thereby rendered ineffective or impossible,
such as the causing of a complete failure of consideration or the prevention of further performance
by the other party.” McCarty v Mercury Metalcraft Co, 372 Mich 567, 574; 127 NW2d 340 (1964)
(cleaned up).


                                                 -4-
        A condition precedent is a fact or event that the parties intended must have occurred before
there is a right to performance. Able Demolition, 275 Mich App at 583. The failure to satisfy a
condition precedent prevents that party from bringing a cause of action on the basis of the other
party’s failure to perform. Id.

       In support of their argument that plaintiffs failed to perform all necessary conditions
precedent, defendants rely on the following portions of the contract:

               8. Conditions Precedent to Seller’s Obligation. Seller’s obligation to
       consummate the transactions contemplated by this Agreement is subject to the
       fulfillment (or waiver by Seller) of each of the following conditions before or at
       the Closing date:

                                              * * *

               8.2 Performance of Covenants: Purchaser shall have in all respects
       performed and complied with its obligations under all covenants, agreements, and
       conditions that this Agreement requires to be performed or complied with before
       or on the Closing date.

              8.3 Fuel Supply Contract. At or before Closing, Seller shall assume the
       fuel supply contracts and or fuel brand/supplier restriction with Safiedine Oil
       Company, Inc.

                                              * * *

               26. Assumption of Fuel Supply Contract: As condition precedent to
       Seller’s obligations to close, Purchaser shall assume all obligations of Seller
       pursuant to a fuel supply contract between Seller/Seller’s affiliate Safeidine [sic]
       Oil Company, Inc. [Emphasis added.]

As indicated by the emphasized language, each of these requirements were a condition precedent
to closing. However, defendants terminated the purchase agreement more than five weeks before
the scheduled closing date, before satisfaction of these conditions was required. There was no
evidence that plaintiffs substantially breached the purchase agreement before defendants gave
notice that they were terminating the agreement. Rather, Makki Investment merely announced
that it was terminating the agreement, without offering any reason. Indeed, at trial, Makki was
unable to state how plaintiffs had failed to fulfill a necessary duty under the purchase agreement
at the time he terminated the agreement.

     As explained in Van Buren Charter Twp v Visteon Corp, 319 Mich App 538, 555; 904
NW2d 192 (2017):

       Under the doctrine of anticipatory repudiation, if, before the time of performance,
       a party to a contract unequivocally declares the intent not to perform, the innocent
       party has the option to either sue immediately for the breach of contract or wait
       until the time of performance. In determining whether an anticipatory breach has



                                                -5-
       occurred, it is the party’s intention manifested by acts and words that is controlling,
       and not any secret intention that may be held. [Cleaned up.]

         The evidence supports the trial court’s finding that Makki Investment terminated the
purchase agreement more than five weeks prior to the scheduled closing, well before plaintiffs
were reasonably expected to perform all conditions precedent. Plaintiffs’ principal, Ali Ftouni,
testified that plaintiffs were on course to satisfy all necessary conditions before the closing date.
There was no evidence that plaintiffs substantially breached the purchase agreement before Makki
Investment terminated the agreement. Accordingly, the trial court did not clearly err by finding
that any conditions precedent were not due to be performed by plaintiffs at the time Makki
Investment terminated the agreement. Once Makki Investment indicated that it was terminating
the agreement, without legal cause to do so, plaintiffs were not required to continue to perform
under the agreement until the date of performance (i.e., the date of closing) in order to sue for
breach of contract.

                                          II. DAMAGES

        Defendants argue that the trial court erred by awarding plaintiffs damages of $5,000 for
legal fees and $6,000 for bank charges related to the transaction. Defendants argue that these
awards were improper because the parties’ purchase agreement expressly provided that the parties
would be responsible for their own expenses for professional services. We disagree.

       “The party asserting a breach of contract has the burden of proving its damages with
reasonable certainty, and may recover only those damages that are the direct, natural, and
proximate result of the breach.” Alan Custom Homes, Inc v Krol, 256 Mich App 505, 512; 667
NW2d 379 (2003). “The remedy for breach of contract is to place the nonbreaching party in as
good a position as if the contract had been fully performed.” Corl v Huron Castings, Inc, 450
Mich 620, 625; 544 NW2d 278 (1996).

        At trial, plaintiffs offered evidence that they paid $5,000 to their attorney for his work in
relation to the purchase agreement and setting up the plaintiff corporate entities, one of which
would own the real property and the other would operate the businesses, and paid another $6,000
to Huntington Bank for services associated with obtaining financing for the purchase. Defendants
argue that plaintiffs were not entitled to recover damages for these fees because § 13 of the
purchase agreement provided that “[e]ach [p]arty shall bear its own expenses and fees, including
fees of professionals, incurred in this transaction.”

       The trial court found that the disputed fees were part of plaintiffs’ damages, stating:

               Okay. Damages on a breach of contract claim flow from—it would be the—
       the reasonable damages that would flow from the breach; in this case the reasonable
       damages are clear. . . . The Plaintiff had—incurred expenses that he needed to incur
       in order to complete this deal that the Defendant without reason or cause
       terminated; that was $6,000.00 in bank charges, $5,000.00 to Mr. Rageas.

        Although plaintiffs would have been responsible for their own fees and expenses if the
transaction had closed, by terminating the purchase agreement without cause, and thereby
breaching the agreement, defendants caused those expenses to be incurred unnecessarily. The


                                                -6-
expenses were incurred in the process of consummating plaintiffs’ purchase of the properties as
contemplated by the purchase agreement. However, defendants’ breach of the agreement
prevented plaintiffs from obtaining any benefit from those incurred expenses. Plaintiffs were
entitled to be made whole when they were denied the right to purchase the properties. The legal
fees and bank charges were a direct and natural result of Makki Investment’s acceptance of the
purchase agreement. Plaintiffs were deprived of any benefit of those services once Makki
Investment terminated the agreement. Had Makki Investment not breached the purchase
agreement and the transaction been completed, plaintiffs would not have been entitled to recover
the disputed expenses. But because Makki Investment breached the contract, reimbursement of
these fees were properly awarded as a direct, natural, and proximate result of the breach.
Accordingly, the trial court did not err by awarding plaintiffs damages of $11,000 for the disputed
fees and bank charges

                            III. PIERCING THE CORPORATE VEIL

       Defendants also argue that the trial court erred by allowing plaintiffs to “pierce the
corporate veil” to hold Makki personally liable for Makki Investment’s breach of the purchase
agreement. We disagree.

        We review de novo a trial court’s decision whether to pierce a corporate veil because this
is an equitable remedy. Florence Cement Co v Vettraino, 292 Mich App 461, 468; 807 NW2d 917
(2011), amended 292 Mich App 801 (2011).

        “In order for a court to order a corporate veil to be pierced, the corporate entity (1) must be
a mere instrumentality of another individual or entity, (2) must have been used to commit a wrong
or fraud, and (3) there must have been an unjust injury or loss to the plaintiff.” Id. at 469.

        The facts support the trial court’s ruling that plaintiffs be allowed to pierce the corporate
veil to hold Makki personally liable for the damages caused to plaintiffs. Makki was the sole
shareholder of Makki Investment. The testimony supported that he was using the corporate entity
for his personal benefit. Makki continued to list the properties for sale despite entering into a
binding purchase agreement with plaintiffs, and he unilaterally terminated the purchase agreement
with plaintiffs without cause after apparently finding a better deal. Moreover, at trial, Makki
claimed that Makki Investment did not actually own the personal property associated with the
gasoline station, and that another of his companies, Sara Corporation, was the actual owner. The
trial court found that, if true, that would be fraud upon the buyers because Makki Investment had
represented that it owned the property and business. The court also found that Makki lied when
he stated that plaintiffs had offered an additional $100,000 “under the table” to complete the sale.
The court stated:

               Let’s talk about the Defendant. The Defendant’s testimony is inherently
       incredible. The Court finds that the Defendant probably just made some mistakes
       as he doesn’t want to go—the Court doesn’t want to go any further than that at this
       point but there’s—the Court does not believe that there was [an] $100,000.00 under
       the table offer made by the Plaintiff. Nor does the Court believe that um—ah—
       well the Court does believe that the Defendant attempted to mislead the Court by
       indicating that some other company owned the personal property when he in section


                                                 -7-
       10.2 specifically indicated that he was the sole owner of the personalty (sic) and he
       signed that in—I believe he signed that purchase agreement.

       Plaintiffs suffered a loss as a result of Makki’s conduct because plaintiffs waived other
business opportunities in anticipation of purchasing defendants’ business, and ended up with
nothing. On the other hand, defendants made direct financial gains by selling the properties
already under contract to another buyer for a greater amount. Because the properties had already
been conveyed to another buyer, plaintiffs could not compel specific performance of the contract.
They could only be compensated by an award of damages. Defendant Makki was solely
responsible for all the egregious conduct, but holding only Makki Investment liable for the
judgment ran the risk that the judgment may never be collected.

        Although defendants argue that there was no evidence that Makki Investment would not
be able to pay the judgment, that is not a basis for not piercing the corporate veil and imposing
personal liability against Makki. See RDM Holdings, LTD v Continental Plastics Co, 281 Mich
App 678, 715; 762 NW2d 529 (2008) (“There is no single rule delineating when a corporate entity
should be disregarded . . . .” (cleaned up)). Makki’s unethical and fraudulent conduct supports the
trial court’s decision to pierce the corporate veil and impose personal liability for the judgment on
Makki, along with Makki Investment.

                               IV. COSTS AND ATTORNEY FEES

         Section 15.4 of the purchase agreement provided that “[i]n the event of any litigation
relating to this Agreement, the prevailing party shall be entitled to recover from the losing party
its costs and expenses of the litigation, including reasonable attorneys’ fees.” The trial court agreed
that the issue of attorney fees would be decided postjudgment, after it was determined who the
prevailing parties were. The court entered its judgment for plaintiffs on January 10, 2020, and
then conducted proceedings in June 2020 to resolve the issue of attorney fees and costs. After
conducting an evidentiary hearing, the trial court entered orders on June 15 and 17, 2020, awarding
plaintiffs their requested costs and attorney fees of $41,110.66, and amended its original judgment
to include this additional amount.

        Defendants argue that plaintiffs were not entitled to attorney fees because they did not
present evidence of their attorney fees at trial. As indicated, however, the trial court agreed to
address the issue of attorney fees postjudgment. Even when attorney fees and costs are awarded
pursuant to a contract, practical reasons support a trial court deciding that matter postjudgment.
As plaintiffs observed at trial, the parties’ contract provided that only a prevailing party is entitled
to recover attorney fees and their status as prevailing parties could not be determined until after
the court decided whether Makki Investment breached the purchase agreement and whether
plaintiffs were entitled to damages. Moreover, as a practical matter, it is difficult for a court to
determine the amount of fees incurred or what is a reasonable amount to award in relation to the
results achieved before it decides the underlying claims. In this case, there was no jury. The trial
court was deciding both the underlying claims and any award of attorney fees and costs. There
was no reason why the trial court could not later decide the issue of attorney fees and costs after
resolving the underlying claims at trial. Plaintiffs’ failure to offer evidence of their attorney fees
and costs at trial did not waive this issue or bar them from presenting evidence at a postjudgment
hearing.


                                                  -8-
        Defendants also argue that the trial court lacked jurisdiction to rule on the request for costs
and attorney fees after they filed their claim of appeal from the January 10, 2020 judgment on
January 21, 2020. Defendants contend that once the claim of appeal was filed, the trial court lacked
jurisdiction to decide the issue of attorney fees and amend its original judgment. We disagree.

        MCR 7.208(A) provides that once a claim of appeal is filed, “the trial . . . may not set aside
or amend the judgment or order appealed,” except by order of this Court, stipulation of the parties,
after a decision on the merits in an action in which a preliminary injunction was granted, or “as
otherwise provided by law.” One exception to this rule is MCR 7.208(J), which recognizes that
after a claim of appeal is filed, “[t]he trial court may rule on requests for costs or attorney fees
under MCR 2.403, 2.405, 2.625 or other law or court rule, unless the Court of Appeals orders
otherwise.” Although attorney fees in this case were not awarded under MCR 2.403, 2.405, or
2.625, the trial court retained the authority to rule on plaintiffs’ motion for costs and attorney fees
under the “other law” provision of MCR 7.208(A), and similarly, the trial court properly could
amend the January 10 judgment to include the attorney-fee award under the “otherwise provided
by law” provision of MCR 7.208(A)(4).

        Generally, attorney fees in Michigan “are not recoverable as an element of costs or
damages unless expressly allowed by statute, court rule, common-law exception, or contract.”
Skaates v Kayser, 333 Mich App 61, 84; 959 NW2d 33 (2020) (cleaned up); see also Fleet Business
Credit, LLC v Krapohl Ford Lincoln Mercury Co, 274 Mich App 584, 589; 735 NW2d 644 (2007).
In this case, plaintiffs requested attorney fees pursuant to the parties’ contract, which is a
recognized exception under Michigan law that allows a prevailing party to recover attorney fees.
See Fleet Business Credit, LLC, 274 Mich App at 589.

       Further, deciding the issue of attorney fees and costs postjudgment did not prejudice
defendants’ ability to appeal any adverse decision as of right. The language in MCR 7.208(J)
mirrors the language in MCR 7.202(6)(a)(iv), which recognizes that “a postjudgment order
awarding or denying attorney fees and costs under MCR 2.403, 2.405, 2.625 or other law or court
rule” qualifies as a final judgment or order, which is appealable as of right under
MCR 7.203(A)(1).        However, because the postjudgment order awarding attorney fees
independently qualifies as a final order under MCR 7.202(6)(a)(iv), and was appealable by right
under MCR 7.203(A)(1), and because defendants did not file a claim of appeal from that
postjudgment order, this Court does not have jurisdiction to consider defendants’ substantive
challenge to the trial court’s attorney-fee order.3 See McIntosh v McIntosh, 282 Mich App 471,
484; 768 NW2d 325 (2009) (where the plaintiff filed a claim of appeal from an April 28, 2008
divorce judgment, but did not file a claim of appeal from a May 15, 2008 postjudgment order
awarding attorney fees, this Court held that “[b]ecause plaintiff was required to file a separate
claim of appeal from the post-judgment order and he did not, we lack jurisdiction to consider [the
attorney-fee] issue”).




3
  Although this Court denied defendants’ motion to amend their January 21, 2020 claim of appeal
to incorporate the attorney-fee order, this Court’s order did not prohibit defendants from filing a
separate claim of appeal from the attorney-fee order.


                                                 -9-
       In sum, the trial court retained the authority to separately address plaintiffs’ motion for
attorney fees and costs after entry of the January 10, 2020 final judgment, and similarly, the trial
court was permitted to amend that judgment to incorporate its decision regarding attorney fees.
But because defendants did not file a claim of appeal from the trial court’s postjudgment order
regarding attorney fees, this Court does not have jurisdiction to review any issues related to that
order.

       Affirmed.

                                                             /s/ David H. Sawyer
                                                             /s/ Mark T. Boonstra
                                                             /s/ Michelle M. Rick




                                               -10-